Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Kazmierski on March 4, 2021.

The application has been amended as follows: 

Claims 1, 7, 12-16, 21-22 and 23: Cancel
Add the following new claims:
25. (new) The biodegradable packaging assembly of claim 18, wherein the second inorganic biodegradable substrate substantially surrounds the first inorganic biodegradable substrate.

26. (new) The biodegradable packaging assembly of claim 18, further comprising a bioinert spacer.


Allowable Subject Matter
Claims 18, 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see previous Office Action as well as references cited) does disclose inorganic biodegradable materials comprising a degradeable borate-based, phosphate based glass or combinations thereof in combination with biodegradable silicate based glass, the art simply fails to teach or provide any motivation to make a biodegradable electronic packaging assembly having the structure claimed. Specifically, the art fails to teach a first biodegradable substrate comprising a degradeable borate-based, phosphate based glass or combination thereof, an electrode deposited on the substrate, a second biodegradable substrate comprising a degradeable borate-based, phosphate based glass or combination thereof, an electrode deposited on the second substrate, an elastomeric insulator between the first and second substrate and wherein a surface of at least one of the substrates comprises a biodegradable silicate base glass. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784